Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into by and between SeraCare
Life Sciences, Inc. (the “Company”) and Barry D. Plost (“Consultant”), as of the
3rd day of January 2005.

 

I. ENGAGEMENT.

 

The Company hereby engages Consultant and Consultant hereby accepts such
engagement, upon the terms and conditions hereinafter set forth, from October 1,
2004, to and including September 30, 2006, subject to earlier termination as set
forth in Section IV.

 

II. SERVICE.

 

A. Consultant agrees to shall perform consulting services on a non-exclusive
basis during the course of his engagement under this Agreement as an Acquisition
Advisor to the Chief Executive Officer (“CEO”) of the Company, and shall perform
such acquisition services as the CEO of the Company shall reasonably request
from time to time.

 

B. Consultant agrees to devote sufficient time and energy to the business of the
Company to accomplish projects assigned by the CEO. It is agreed that such
projects may be completed at the Company’s facilities or at Consultants home. It
is the intention of the Company and Consultant that Consultant will serve as an
independent contractor to the Company and not as an employee. With respect to
the services provided by Consultant, the Company shall not have any direction or
control over the method or means of Consultant’s work.

 

C. For the term of this Agreement, Consultant shall report to the CEO of the
Company or his designee.

 

III. COMPENSATION.

 

A. The Company will pay to Consultant (or any entity designated by Consultant) a
retainer fee of $16,666.67 per month on the first day of each month The Company
will also reimburse Consultant for all expenses incurred in connection with
authorized projects including mileage. Consultant agrees that he will be solely
responsible for any taxes due as a result of payments received from the Company
and Consultant will defend and indemnify the Company from and against any and
all losses or liabilities, including defense costs, arising out of Consultant’s
failure to pay any taxes due with respect to such payments.

 

IV. TERMINATION.

 

A. Termination by the Company. The Company may terminate Consultant’s engagement
at any time, with or without cause, upon written notice.

 

B. Termination by the Consultant. Consultant may terminate Consultant’s
engagement at any time, with or without cause, upon written notice.



--------------------------------------------------------------------------------

C. Obligations of the Company Upon Termination.

 

1. Termination by the Company for Death or Disability. If Consultant’s
engagement is terminated by the Company for the death or Disability of
Consultant, this Agreement shall terminate without further obligations to
Consultant under this Agreement, other than for payment of Consultant’s fee
through the date of termination to the extent not theretofore paid, which shall
be paid to Consultant in a lump sum in cash within ten (10) days of the date of
termination. For purposes of this Agreement, “Disability” means a physical or
mental impairment lasting at least sixty consecutive days, which, in the
reasonable judgment of the Company, renders Consultant unable to perform one or
more of the material obligations of Consultant under this Agreement.

 

2. Termination by the Company other than for Death or Disability. If
Consultant’s engagement is terminated by the Company other than for death or
Disability of Consultant, this Agreement shall terminate without further
obligations to Consultant under this Agreement, except that the Company shall be
required to continue to pay the monthly retainer to Consultant set forth in
Section III through September 30, 2006, such payments to be made on a monthly
basis as set forth in Section III.

 

3. Termination by the Consultant. If Consultant’s engagement is terminated by
Consultant, this Agreement shall terminate without further obligations of the
Company to Consultant other than for the payment of Consultant’s fee through the
date of termination to the extent not theretofore paid, which shall be paid to
Consultant in a lump sum in cash within ten (10) days of the date of
termination.

 

4. Exclusive Remedy. Consultant agrees that the payments contemplated by this
Agreement shall constitute the exclusive and sole remedy for any termination of
Consultant’s engagement and Consultant covenants not to assert or pursue any
other remedies, at law or in equity, with respect to any termination of the
engagement.

 

V. ARBITRATION.

 

Any controversy or claim arising out of or relating to Consultant’s engagement
including but not limited to claims based upon (i) common law, (ii) federal,
state, or local statutes, regulations, or ordinances, and (iii) this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, shall be submitted
to arbitration, to be held in Oceanside, California in accordance with
California Civil Procedure Code §§ 1282-1284.2. In the event either party
institutes arbitration under this Agreement, the party prevailing in any such
litigation shall be entitled, in addition to all other relief, to reasonable
attorneys’ fees relating to such arbitration, including attorneys’ fees incurred
in any proceeding to compel arbitration. The nonprevailing party shall be
responsible for all costs of the arbitration, including but not limited to, the
arbitration fees, court reporter fees, etc.

 

VI. ANTISOLICITATION.

 

Consultant promises and agrees that he will not, during his engagement and for a
period of one year following termination of his engagement or the expiration of
this Agreement, influence or attempt to influence customers of the Company or
any of its present or future subsidiaries or affiliates, either directly or
indirectly, to divert their business to any individual, partnership, firm,
corporation or other entity then in competition with the business of the
Company, or any subsidiary or affiliate of the Company.

 

2



--------------------------------------------------------------------------------

VII. SOLICITING EMPLOYEES.

 

Consultant promises and agrees that he will not, during his engagement and for a
period of one year following termination of his engagement or the expiration of
this Agreement, directly or indirectly solicit any of the Company employees who
earned annually $25,000 or more as a Company employee during the last six months
of his or her own employment to work for any business, individual, partnership,
firm, corporation, or other entity then in competition with the business of the
Company or any subsidiary or affiliate of the Company.

 

VIII. CONFIDENTIAL INFORMATION.

 

A. Consultant, in the performance of Consultant’s services on behalf of the
Company, may have access to, receive and be entrusted with confidential
information, including but in no way limited to development, marketing,
organizational, financial, management, administrative, production, distribution
and sales information, data, specifications and processes presently owned or at
any time in the future developed, by the Company or its agents or consultants,
or used presently or at any time in the future in the course of its business
that is not otherwise part of the public domain (collectively, the “Confidential
Material”). All such Confidential Material is considered secret and will be
available to Consultant in confidence. Except in the performance of services on
behalf of the Company, Consultant shall not, directly or indirectly for any
reason whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of Consultant’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, equipment and other tangible items, wherever
located, relating in any way to the Confidential Material or otherwise to the
Company’s business, which Consultant prepares, uses or encounters, shall be and
remain the Company’s sole and exclusive property and shall be included in the
Confidential Material. Upon termination of this Agreement by any means, or
whenever requested by the Company, Consultant shall promptly deliver to the
Company any and all of the Confidential Material, not previously delivered to
the Company, that may be or at any previous time has been in Consultant’s
possession or under Consultant’s control.

 

B. Consultant hereby acknowledges that the sale or unauthorized use or
disclosure of any of the Company’s Confidential Material by any means whatsoever
and any time before, during or after Consultant’s engagement with the Company
shall constitute Unfair Competition. Consultant agrees that Consultant shall not
engage in Unfair Competition either during the time engaged by the Company or
any time thereafter.

 

IX. INDEPENDENT CONTRACTOR STATUS.

 

The parties intend Consultant to be an independent contractor in the performance
of these services. Consultant is not an employee, agent, partner, or joint
venturer of or with Company. Nothing in this Agreement shall be interpreted or
construed as creating or establishing the relationship of employer and employee
between Consultant and Company or any employee or agent of Consultant.

 

A. Consultant shall have the right to control and determine the method and means
of performing the above services; Company shall not have the right to control or
determine such method or means, being interested only in the results obtained,
and having the general right of inspection and supervision in order to secure
the satisfactory completion of such services.

 

3



--------------------------------------------------------------------------------

B. Consultant shall not be entitled to participate in any vacation, medical,
retirement, or other fringe benefit of Company and shall not make claim of
entitlement to any such employee program or benefit.

 

C. Consultant and Company agree that Consultant is not an employee for state or
federal tax purposes. Consultant shall be solely responsible for the payment of
withholding taxes, FICA, Medicare, disability, and other such tax deductions on
any earnings or payments made and Company shall withhold no such payroll tax
deductions from any payments due. Consultant agrees to defend, indemnify hold
harmless Company from any claim or assessment by any taxing authority arising
from this paragraph.

 

D. Consultant is not entitled to worker’s compensation benefits or unemployment
compensation benefits provided by Company. Consultant shall be solely
responsible for the payment of his/her worker’s compensation, unemployment
compensation, and other such payments. Company will not pay for worker’s
compensation for Consultant. Company will not contribute to a state unemployment
fund for Consultant, and Company will not pay the federal unemployment tax for
Consultant.

 

E. Consultant and Company agree that Consultant shall not be subject to the
provisions of any personnel policy or rules and regulations applicable to
employees, as the Consultant shall fulfill his/her responsibility independent of
and without supervisory control by Company.

 

X. HONEST AND FAITHFUL SERVICE.

 

Consultant agrees to honestly and faithfully present and conduct himself at all
times during the performance of services for the Company. Consultant agrees to
perform the responsibilities in a diligent, timely, and competent manner.
Consultant agrees to truthfully and faithfully account for and deliver to
Company all monies, materials, securities, and other property belonging to
Company which Consultant may receive from or on account of Company, and that
upon Consultant’s termination or Company demand Consultant will immediately
deliver to Company all such property belonging to Company.

 

XI. SUCCESSORS.

 

A. This Agreement is personal to Consultant and shall not, without the prior
written consent of the Company, be assignable by Consultant.

 

B. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors, assigns or purchasers and any such successor, assignee or
purchaser shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” and “assignee” shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the stock of the Company, a majority of the assets of the Company, or to which
the Company assigns this Agreement by operation of law or otherwise. In the
event that this Agreement is not assigned and assumed in writing by such
successor or assignee at or before the closing of such transaction, the
remaining amount due under this agreement through September 30, 2006 shall
become immediately due and payable at the closing.

 

4



--------------------------------------------------------------------------------

XII. WAIVER.

 

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

XIII. MODIFICATION.

 

This Agreement may not be amended or modified other than by a written agreement
executed by Consultant and the Company.

 

XIV. SAVINGS CLAUSE.

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

XV. COMPLETE AGREEMENT.

 

This Agreement constitutes and contains the entire agreement and final
understanding concerning Consultant’s relationship with the Company and the
other subject matters addressed herein between the parties. It is intended by
the parties as a complete and exclusive statement of the terms of their
agreement. It supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matter
hereof. Any representation, promise or agreement not specifically included in
this Agreement shall not be binding upon or enforceable against either party.
This is a fully integrated agreement.

 

XVI. GOVERNING LAW.

 

This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, by the laws
of the State of California without regard to principles of conflict of laws.

 

XVII. CONSTRUCTION.

 

Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

 

XVIII. EXECUTION.

 

This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

5



--------------------------------------------------------------------------------

SeraCare Life Sciences, Inc.:   Consultant: By  

/s/ Jerry L. Burdick

--------------------------------------------------------------------------------

 

/s/ Barry D. Plost

--------------------------------------------------------------------------------

    Its Secretary   Barry D. Plost         An individual          

 

6